      Case: 1:17-md-02804-DAP Doc #: 1371 Filed: 02/15/19 1 of 1. PageID #: 38426




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

                                                  )   MDL 2804
 IN RE: NATIONAL PRESCRIPTION
                                                  )
 OPIATE LITIGATION
                                                  )   Case No. 1:17-md-2804
                                                  )
 THIS DOCUMENT RELATES TO:
                                                  )   Judge Dan Aaron Polster
                                                  )
 All Cases
                                                  )   MINUTES OF TELECONFERENCE



       On February 13, 2018 the Court held a status teleconference regarding the National Prescription

Opiate Litigation. In attendance were Special Masters Francis McGovern, David Cohen and Cathy Yanni;

Joe Rice, Paul Hanly, Paul Farrell, Peter Weinberger, Troy Rafferty, and Steve Skikos for Plaintiffs;

Carole Rendon, Jonathan Stern, Sheila Birnbaum, Charles Lifland, Steven Reed, and Donna Welch for

Manufacturer Defendants; Bob Nicholas, Enu Mainigi, Geoffrey Hobart, and Mark Lynch for Distributor

Defendants; Kaspar Stoffelmayr for Chain Pharmacy Defendants; and Steve Zakrzewski for Physician

Defendants.

       The Court set aside Tuesday and Wednesday, June 18-19, 2019 and Tuesday and Wednesday, July

16-17, 2019 as open and available dates on the Court’s calendar to schedule additional settlement

discussions between the parties as necessary.

       The Court scheduled a follow-up status conference for 12:00 PM EST on Wednesday, March 13,

2019. The parties’ Joint Status Report is due by 12:00 PM EST on Monday, March 11, 2019.

               IT IS SO ORDERED.




                                                /s/ Dan Aaron Polster February 14, 2019
                                                DAN AARON POLSTER
                                                UNITED STATES DISTRICT JUDGE
